Title: From George Washington to Clement Biddle, 18 August 1786
From: Washington, George
To: Biddle, Clement



Dr Sir,
Mount Vernon 18th Augt 1786.

This letter serves to acknowledge the receipt of your favor of the 13th & to inform you that I have this day, sent a small box to Alexandria to go from thence by the Packet, or first conveyance to Philada to your address. It contains two window curtains which I pray you to get new dyed of the same color, green, & returned to me as soon as may be.
I am obliged by your care of my letters; & thank you for the attention paid to the other requests of my former letter. The price of Mr Howells leather is not cheaper than it is sold at in Alexandria, & the freight would make it come higher. I am Dear Sir &c. &c.

G: Washington

